Citation Nr: 1328406	
Decision Date: 09/05/13    Archive Date: 10/29/13	

DOCKET NO.  08-26 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for heart disease.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Appellant and her spouse

ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to August 1976.

This case originally came before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

In a decision of February 2011, the Board denied entitlement to service connection for heart disease.  At that same time, the Board remanded for additional development the issues of entitlement to service connection for chronic left knee and back disabilities.

In an Order of October 2011, the United States Court of Appeals for Veterans Claims (Court) remanded the issue of entitlement to service connection for heart disease for action consistent with an October 2011 Joint Motion for Remand.  The Veteran's appeal was subsequently remanded on two additional occasions, specifically, in April 2012 and January 2013.  The case is now, once more, before the Board for appellate review.

In February 2011, April 2012, and January 2013, the Board referred the issue of entitlement to service connection for a psychiatric disorder secondary to back and left knee disabilities, inasmuch as that issue had been raised by the record, but not adjudicated by the RO.  To date, no action has been conducted regarding that referral.  Accordingly, the Board still does not have jurisdiction over it, and for the fourth time it is referred to the RO for appropriate action.

Finally, for reasons which will become apparent, the appeal as to the issues of service connection for chronic left knee and back disabilities is once again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify you if further action is required on your part.


FINDING OF FACT

Heart disease is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.


CONCLUSION OF LAW

Heart disease was not incurred in or aggravated by active military service, nor may such a disability be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or of the completeness of her application.  VA notified the Veteran in July and October 2007, as well as in April 2012, January 2013, and February 2013, of the information and evidence needed to substantiate and complete her claim, to include notice of what part of that evidence was to be provided by her, and what part VA would attempt to obtain.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate her claim, and, as warranted by law, affording VA examinations.  Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims and her Virtual VA files.  This includes testimony presented at an RO hearing in June 2008, testimony presented before the undersigned in August 2010, service treatment records, both VA and private treatment records and examination reports, and statements by the Veteran's husband and pastor.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection

The Veteran in this case seeks entitlement to service connection for heart disease.  In pertinent part, it is contended that the Veteran's heart disease had its origin during her period of active military service.

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002).  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2012).

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Finally, where a Veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and cardiovascular (including heart) disease becomes manifest to a degree of 10 percent within one year from date of termination of her active duty service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

In the present case, service treatment records fail to demonstrate the presence of heart disease.  While in January 1976 the Veteran complained of "chest wall pain," there is no indication that at that time, or any other time during service, the Veteran received a diagnosis of, or treatment for, heart disease.  In point of fact, at her August 1976 service separation examination the Veteran denied any current or past problems with shortness of breath, pain or pressure in her chest, palpitations or a pounding heart, or "heart trouble."  A physical examination of the Veteran's heart and vascular system conducted at that time was entirely within normal limits, and no pertinent diagnosis was noted.

Significantly, at the time of a private disability evaluation in December 1996, i.e., more than 20 years following discharge from active duty, the Veteran denied any problems with chest discomfort, and similarly denied any difficulty with dyspnea, or other cardiovascular symptoms, such as fatigue, orthopnea, or palpitations.  While on subsequent private evaluation in June 1998, the Veteran did complain of chest pain, at no time during the course of that evaluation was heart disease diagnosed.

The Board observes further that at the time of a subsequent private disability evaluation in February 2000, the Veteran denied any history of angina or heart disease, and similarly denied any shortness of breath, paroxysmal nocturnal dyspnea, or orthopnea.  On physical examination of the Veteran's heart conducted at that time, S1 and S2 heart sounds were within normal limits, with no evidence of any murmur or gallop.  Radiographic studies of the Veteran's chest showed that her cardiac silhouette was normal in size and configuration.  An electrocardiogram revealed a normal sinus rhythm, and no evidence of any ST-T changes.

In point of fact, the earliest clinical indication of the presence of heart disease is revealed by private medical records dated in 2003, almost 27 years following the Veteran's discharge from service, at which time testing, including cardiac catheterization, revealed evidence of coronary artery disease.  Significantly, at no time during that testing was it in any way indicated that the Veteran's coronary artery disease might in some way be related to her period of active military service.

The Board acknowledges that in March 2013, the Veteran's private physician indicated that her coronary (artery) disease "likely began 10 to 30 years ago."  However, this would place the origin of the Veteran's heart disease at a point in time no earlier than 1983, seven years following her final discharge from service.  Moreover, following a VA medical examination in April 2013, which involved a full review of the Veteran's claims and Virtual VA files, the appellant was diagnosed with ischemic heart disease, status post myocardial infarction, with angioplasty in 2003 and coronary artery bypass grafting in 2005.  Following this examination and record review the examiner opined that the Veteran's heart disease was less likely than not incurred in or caused by an inservice injury, or event, or illness.  This was felt to be the case given that a review of service treatment records showed that the Veteran had only muscular chest wall pain in 1976, not representative of the presence of heart disease.  Moreover, the examiner found that the appellant's heart disease occurred much later in 2003, along with diabetes and morbid obesity which likely aggravated heart disease.  Simply put, the examiner found no evidence to support a claim that heart disease was caused by service-related duty.

The VA physician's opinion is highly probative because it was based upon a review of the Veteran's entire claims folder, as well as a full examination, including both history and clinical findings.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file, and the thoroughness and detail of the opinion).  The VA physician reviewed the Veteran's claims folder, discussed her medical history, provided a well reasoned medical opinion, and referred to the evidence which supported that opinion.  Hernandez-Toyens.  Under the circumstances, the Board is of the opinion that the probative medical evidence of record preponderates against finding that the Veteran suffers from heart disease related to her period of active military service.

In evaluating the Veteran's claim, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, the Veteran has attributed her current heart disease to her period of active military service.  However, not until July 2007, many years following her discharge from service, did the Veteran file a claim for service connection for that disability.  More importantly, there is no evidence that the Veteran received either a diagnosis of or treatment for heart disease prior to 2003, i.e., many years following her discharge from service.  The passage of many years between discharge from service and medical documentation of a claimed disability is a factor which tends to weigh against a claim for service connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board acknowledges various statements by the Veteran's husband and pastor to the effect that, as early as 1977, she had complained of "chest pains."  However, those statements, in and of themselves, do not establish the presence of heart disease related to service.  Rather, when weighed against the objective evidence of record, such statements are neither credible nor of any particular probative value.  More specifically, while the Veteran's husband and pastor appear to place the origin of her heart disease in some proximity to active service, the entire weight of the evidence (including expert medical opinion) is to the effect that the Veteran's current heart disease is unrelated to her period of active military service.  Moreover, the Veteran, her spouse, and pastor, as lay persons, are not competent to create the requisite causal nexus for her heart disease.  Although lay persons are competent to provide opinions on certain medical issues [see Kahana v. Shinseki, 24 Vet. App 428, 435 (2011)], the issue as to the etiology of heart disease falls outside the realm of common knowledge of a lay person.  Significantly, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran, her husband, or her pastor possess.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Based on the aforementioned, the Board is unable to reasonably associate the Veteran's current heart disease with her period of active military service.  Accordingly, the Veteran's claim for service connection must be denied.


ORDER

Entitlement to service connection for heart disease is denied.



REMAND

The Veteran also seeks entitlement to service connection for chronic left knee and back disabilities.  She contends that these disabilities had their origin during her active military service.  

In light of the foregoing the February 2011 remand directed that the Veteran be afforded a VA orthopedic examination prior to a final adjudication of her claims for service connection.  While the Veteran was afforded VA examinations of her left knee and lower back in March and April 2011, to date, no Supplemental Statement of the Case has been issued addressing the results of those examinations.  Nor is it entirely clear that recent treatment records have been considered in the context of the Veteran's current claims for service connection.

Accordingly, in light of the aforementioned, the case is once again REMANDED to the RO/AMC for the following actions:

1.  Any pertinent VA or other inpatient or outpatient treatment records dating since April 2011 should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  After conducting any additional development required, the RO/AMC must readjudicate the Veteran's claims of entitlement to service connection for chronic left knee and back disabilities.  Should any benefit sought on appeal remain denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case which must contain notice of all relevant action taken on the claims for benefits since May 2010 regarding these issues.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



	                     ______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


